Citation Nr: 1117362	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of medical expenses incurred on May 26, 2008, at a non-VA hospital.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The veteran had active service from February 1966 to November 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida.  

A hearing before the undersigned Acting Veterans Law Judge was held at the Regional Office (RO) in St. Petersburg, Florida, in August 2010.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection was not in effect for any disabilities in May 2008.

2.  VA medical facilities were not feasibly available and the evaluation was for a condition that a prudent layperson would reasonably expect to require immediate medical attention.


CONCLUSION OF LAW

The criteria for reimbursement of medical expenses have been met.  38 U.S.C.A. §§ 1725 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 26, 2008, the Veteran presented at a non-VA emergency room for a "recheck" of diverticulitis, which had been diagnosed and treated on May 24, 2008.  See May 2008 Doctors Hospital medical records.   

During his August 2010 Travel Board hearing, the Veteran testified that he went to the emergency room on May 26, 2008, because the doctor who treated him on May 24, 2008, had requested that he receive follow-up care on May 26, 2008.  The Veteran testified that he did not go to a VA medical facility on May 26, 2008, for follow-up care because the local outpatient clinic was closed due to a holiday and the only open VA medical facility was approximately 90 minutes away.  He also related that several years ago he had experienced a diverticulitis attack and underwent major surgery which required a colostomy for four months.  Due to the fact that he was experiencing identical symptoms, he was concerned that he may have to undergo major surgery again.  These symptoms caused him to seek emergency treatment on May 24, 2008 which resulted in medication being issued and the physician instructing the Veteran to return on May 26, 2008 for follow-up care.  At the Veteran's follow-up appointment he was told to continue his current medication and present at the VA Clinic the following day.    

The evidence includes no record of VA authorization of the non-VA treatment, the treatment was not for a service-connected disability, and the Veteran does not have a 100 percent total and permanent rating.  Nevertheless, reimbursement of unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 17.1000-1003 (2010).  In this case, the claim was denied on the basis that a prudent layperson would not have reasonably viewed the visit as an emergency or thought a delay would have been hazardous to life or health and that VA facilities were reasonably available.  The evidence of record indicates that the other requirements of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are all met (sought treatment in a hospital emergency room, enrolled in the VA health care system and received VA medical services within the 24-month period preceding the non-VA treatment, financially liable to the provider of the emergency treatment, no non-VA health care coverage, and the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728).  

Based on the Veteran's testimony, which the Board finds credible, and review of the evidence, the Board finds VA medical facilities were not feasibly available on May 26, 2008.  The evidence indicates the treatment occurred on Memorial Day when the nearest outpatient clinics were closed, and, though a VA emergency room was open, the Board finds a prudent layperson would not have considered traveling 90 minutes to the open VA emergency room reasonable.  

The Board also finds that the treatment was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The Board acknowledges that the medical records associated with the May 26, 2008, treatment reflects the Veteran's history that he was feeling better.  The Veteran has reported that he was advised by a doctor to receive follow-up care on May 26, 2008, and based on this advice and the evidence that the Veteran continued to have pain in the left upper quadrant and had a history of major surgery for diverticulitis, the Board finds the prudent layperson would have reasonably viewed the visit as an emergency or thought a delay would have been hazardous to life or health.  Consequently, reimbursement of medical expenses incurred on May 26, 2008, is granted.

VA has a duty to notify and assist claimants for benefits.  The decision above grants reimbursement of the medical expenses associated with the May 26, 2008, treatment.  As such, there is no further need to discuss compliance with the duties to notify and assist.  


ORDER

Payment or reimbursement for the cost of unauthorized medical expenses incurred on May 26, 2008, at a non-VA medical facility is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


